DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant cites several Japanese patent applications in the specification, but one of which has not been cited in an IDS for consideration. That is, JP No. 2017-97643 has not been cited. The others appear to have been cited in the IDS for consideration. Accordingly, Applicant is advised to review the specification again and include the reference on an IDS for consideration. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In evaluating subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim falls within one of the four statutory categories, then the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). 
The Step 2A analysis is broken down into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, or certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, then the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If so, then the evaluation ends and there is no §101 rejection under Step 2A. However, if it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, then the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). 
In Step 2B, if an abstract idea is present within the claim, then any element or combination of elements in the claim must sufficiently amount to significantly more than the abstract idea itself in order to qualify as eligible subject matter under §101. 
Applicant is advised to consult the 2019 PEG for more details of this analysis.
Step 1
	Under the first part of the analysis, claims 1-4 recite a computer-readable recording medium, claim 5 recites a method, and claim 6 recites an apparatus. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prong 1. 

Step 2A, Prong 1
	Under this step, a determination is made as to whether the claims recite a judicial exception (e.g. mathematical concepts, mental processes, or certain methods of organizing human activity). In this case, the claims are determined to recite a judicial exception as explained below.
Claims 1-4 are analyzed below. Independent claims 5 and 6 are substantially similar to independent claim 1 and thus are rejected for the same/similar reasons as claim 1. Independent claim 5 is just a method claim, which still amounts to the abstract idea. Likewise, independent claim 6 just adds in an apparatus, which still amounts to an abstract idea that can be performed on a generic computer. 

Claim 1 recites:
…
third generating a Betti sequence by applying persistent homology transform to the plurality of local variable points for which the interval vectors serving as starting points are different (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); and 
determining a type of the plurality of events based on the Betti sequence (which amount to a mental process. See MPEP 2106.04(a)(2)(III).).


Claim 4 recites:
The non-transitory computer-readable recording medium according to claim 3, wherein, the third generating includes generating a quasi- attractor that is a set of the local variable points in a space in the designated number of dimensions and generating the Betti sequence corresponding to the interval vector by applying persistent homology transform to the quasi- attractor (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must now be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Claim 1 recites:
A non-transitory computer-readable recording medium having stored therein a determination program that causes a computer to execute a process comprising (which amounts to an additional element of applying the judicial exception on a generic computing device. See MPEP 2106.05(f).): 
first generating an interval vector having a plurality of components that are adjacent occurrence intervals between a plurality of events that have occurred in chronological order (which amounts to an additional element of selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g).);
(which amounts to an additional element of selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g).); 

Claim 2 recites:
The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises: 
determining a type of the plurality of events using deep learning (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).); and  28Docket No. PFJA-18060-US: Status:Final 
learning a neural network in accordance with a determination result (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).).

Claim 3
The non-transitory computer-readable recording medium according to claim 1, wherein, the second generating includes generating each of the local variable points by extracting, in order of occurrence, a predetermined designated number of components from the predetermined number of consecutive interval vectors while sliding the components one by one (which amounts to an additional element of selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g).).

Step 2B 
Based on the Step 2A determination that the claims are directed to a judicial exception, it must now be determined if the claims contain any element or combination of elements that 
Furthermore, the claim limitation elements recited above also correspond to well-understood, routine, and conventional activities as described below.

Claim 1 recites:
A non-transitory computer-readable recording medium having stored therein a determination program that causes a computer to execute a process comprising (which amounts to an additional element in correlation with a well-understood, routine, and conventional activity of applying the judicial exception. See MPEP 2106.05(f).): 
first generating an interval vector having a plurality of components that are adjacent occurrence intervals between a plurality of events that have occurred in chronological order (which amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP 2106.05(g).);
second generating a plurality of local variable points each of which includes specific components as one set of coordinates, using a predetermined number of consecutive interval vectors in the chronological order (which amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP 2106.05(g).); 



Claim 2 recites:
The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises: 
determining a type of the plurality of events using deep learning (which amounts to an additional element in correlation with a well-understood, routine, and conventional activity of applying the judicial exception. See MPEP 2106.05(f). The concept being described is well-known to PHOSITA as shown by the Pisoni reference in the mapping below. For brevity and compactness, other example references of this well-known concept are cited below in the Conclusion section. While other references may be found in literature, for brevity and compactness, only some are being included to show that PHOSITA is aware of this concept.); and  28Docket No. PFJA-18060-US: Status:Final 
learning a neural network in accordance with a determination result (which amounts to an additional element in correlation with a well-understood, routine, and conventional activity of applying the judicial exception. See MPEP 2106.05(f). The concept being described is well-known to PHOSITA as shown by the Pisoni reference in the mapping below. For brevity and compactness, other example references of this well-known concept are cited below in the Conclusion section. While other references may be found in literature, for brevity and compactness, only some are being included to show that PHOSITA is aware of this concept.).

Claim 3
The non-transitory computer-readable recording medium according to claim 1, wherein, the second generating includes generating each of the local variable points by extracting, in order of occurrence, a predetermined designated number of components from the predetermined (which amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP 2106.05(g).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saveliev et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2007/0036434, hereinafter Saveliev) in view of Berwald et. al., “Automatic recognition and tagging of topologically different regimes in dynamical systems” (hereinafter Berwald). 

Regarding claim 1, Saveliev teaches:
A non-transitory computer-readable recording medium having stored therein a determination program that causes a computer to execute a process comprising ([0325]: describing computer machine readable medium): 
first generating an interval vector having a plurality of components that are adjacent occurrence intervals between a plurality of events that have occurred in chronological order ([0169]-[0172] and [0174]: describing vectors of dynamical images, wherein such images can comprise “time-dependent plurality of objects as frames aligned with each other in a common space or ambient objects, and an adjacency relation defined on this plurality”.);
second generating a plurality of local variable points each of which includes specific components as one set of coordinates ([0226]-[0230]: describing variable points comprising n-dimensional cell complex and m-vectors with temporal (t) parameters for dynamical images, wherein the parameters can be fixed/predetermined, which can be used to compute a plurality of coordinates for the dynamical images.), …; 
third generating a Betti sequence by applying persistent homology transform to the plurality of local variable points for which the interval vectors serving as starting points are different ([0101]-[0105] and [0192]-[0193]: describing application of persistent homology transform computations on dynamical objects/images that can have different sizes or frames, i.e. local variable points, resulting in different starting boundary points for computation. The computations resulting in Betti numbers ([0119], [0129], and [0180]-[0181].); and 
determining a type of the plurality of events based on the Betti sequence ([0216]-[0223]: describing various Betti numbers based on various different events and a corresponding homology computations for the Betti numbers based on those various events.).

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “using a predetermined number of consecutive interval vectors in the chronological order” on lines 10-11. Berwald discloses the claim limitations, teaching: vectors associated with a time interval via a time discretization of equal time increments that are predetermined to be of a sufficiently small value, wherein the vectors are in a consecutive and chronological order that starts from an initial condition/time to a further time point with increments of delta t (Berwald pg. 4). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements in the cited reference to include the vectors in Berwald. Doing so would enable “development of a methodology independent of dimension to detect the presence of a critical transitions. By studying the persistent homology of the point cloud data over windows (subsets) of a time series we can analyze and detect topologically distinct regimes of the behavior of the dynamical system. Another important feature of our approach is that it is robust, in the sense that data sets that are very close to one another yield topological objects that are also very close to one another, relative to some appropriate metric” (Berwald pg. 1). 

Regarding claim 3, the rejection of claim 1 is incorporated. Saveliev teaches:
The non-transitory computer-readable recording medium according to claim 1, wherein, the second generating includes generating each of the local variable points by extracting, in order of occurrence, a predetermined designated number of components … while sliding the components one by one ([0273]: describing a feature extraction process for extracting feature components from objects in dynamical images, wherein the process comprise Betti components related to the features and the process can terminate when a predetermined number of components have been obtained. The process can occur in real-time or in a continuous manner via tracking of the object and its corresponding components slowly over consecutive time intervals/frames ([0280]-[0283]).).

While the cited reference teaches the limitations of claim 3, it does not explicitly teach: “from the predetermined number of consecutive interval vectors”. Berwald further describes the claim limitations, teaching: vectors associated with a time interval via a time discretization of equal time increments that are predetermined to be of a sufficiently small value, wherein the vectors are in a consecutive and chronological order that starts from an initial condition/time to a further time point with increments of delta t (Berwald pg. 4). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements in the cited reference to include the vectors in Berwald. A motivation to combine the cited references with Berwald was previously given.



Regarding claim 4, the rejection of claim 3 is incorporated. Berwald further teaches:
The non-transitory computer-readable recording medium according to claim 3, wherein, the third generating includes generating a quasi-attractor that is a set of the local variable points in a space in the designated number of dimensions and generating the Betti sequence corresponding to the interval vector by applying persistent homology transform to the quasi- attractor (Berwald pgs. 4-5: describing a process comprising a quasi-attractor related to a plurality of various point cloud dataset in a space with some designated dimensions and the computation of a persistent homology transform on the point cloud to calculate Betti numbers, wherein the process comprises vector intervals and vector spaces. See also Berwald pg. 9-10: describing another example of an attractor, i.e. the Lorenz attractor, which can be used in dynamic and quasi-periodic systems.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements in the cited reference to include the computations in Berwald. A motivation to combine the cited references with Berwald was previously given.

Regarding independent claim 5, claim 5 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 5 is a method claim that corresponds to medium claim 1. 
A mapping is shown below for the limitations of claim 5 that differ from claim 1. Saveliev teaches:
…using a processor ([0325]: describing a processor)….
  
29Docket No. PFJA-18060-US: Status:Final
Regarding independent claim 6, claim 6 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 6 is an apparatus claim that corresponds to medium claim 1. 
A mapping is shown below for the limitations of claim 6 that differ from claim 1. Saveliev teaches:
A determination apparatus comprising: a processor configured to ([0325]: describing a computer comprising a processor for running the algorithmic computations. Wherein the algorithmic computations can comprise a homology determination with Betti numbers ([0173], [0176], and [0181]).): ….

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saveliev et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2007/0036434, hereinafter Saveliev) and Berwald et. al., “Automatic recognition and tagging of topologically different regimes in dynamical systems” (hereinafter Berwald) in view of Pisoni (U.S. Pat. App. Pre-Grant Pub. No. 2019/0005358, hereinafter Pisoni). 

Regarding claim 2, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the process further comprises: determining a type of the plurality of events using deep learning; and28Docket No. PFJA-18060-US: Status:Final learning a neural network in accordance with a determination result.” Pisoni discloses the claim limitations, teaching:
“wherein the process further comprises: determining a type of the plurality of events using deep learning (Pisoni [0041]-[0043] and [0046]: describing that a deep neural network (DNN) can make a prediction/determination regarding a objects depicted in an image, wherein such a prediction comprises various sub-type labels for the objects. See also [0027]-[0029]: further describing the plurality of different sub-type labels. See also Tables 1 and 2: describing the pseudo code for the training and deep learning of the DNN and its use during runtime.); and  28Docket No. PFJA-18060-US: Status:Final 
learning a neural network in accordance with a determination result (Pisoni [0050]-[0052]: describing that the prediction/determination results are used by the training module in correlation with the DNN so the DNN can learn to improve its performance and predictive abilities. See also [0099]-[0100] and [0107]-[0108]: further describing the various training and learning process that can be done on the DNN. The process can be implemented as shown in Tables 1 and 2.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements in the cited reference to include the machine learning in Pisoni. Doing so would enable an “environment 100 for training a neural network to predict sub-type labels for objects depicted in an image” (Pisoni [0027]). Wherein training can occur over multiple iterations to improve the accuracy of the DNN (Pisoni [0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Hsieh et. al.  (U.S. Pat. App. Pre-Grant Pub. No. 2018/0144466)
Nakamura et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0082178): describing deep learning for a machine learning (ML) device that can include a neural network. The ML device being able to perform identification on a plurality of image inputs and generate identification/determination results on the inputs. A learning error or training error can be determined for the ML device, wherein updated parameters can be chosen for the ML device to better improve its ability to identify/determine results. 
Yang et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0140438): describing a deep learning method for training a convolutional neural network (CNN). The deep learning method performs multi-task deep learning using the CNN to analyze fine-grained images. The CNN being utilized to identify and make predictions regarding various hyper-classes in the image data. The CNN and deep learning method comprising a “back-propagation using mini-batch stochastic gradient descent” to update the CNN and deep learning method with regards to errors related to the predictions/identifications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121